DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1–12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (“AAPA”, Figs. 1 and 2 of the pending application, labeled and discussed as prior art) in view of KR 2008-0038606(A) to Kim et al. (cited in Applicant’s August 5, 2020 IDS, a machine translation is attached with this Office Action, citations are made to the attached translation).
Regarding Claim 1, AAPA discloses (e.g., Fig. 1, where the prior art elements of Fig. 1 are not labeled, but are the same as labeled and described with respect to the invention in Fig. 5) a pixel electrode structure, comprising: a main pixel electrode and a sub-pixel electrode; wherein the main pixel electrode comprises a main pixel frame including a first transverse frame located on a side of the main pixel electrode away from the sub-pixel electrode, a first longitudinal frame, and a second longitudinal frame; the first longitudinal frame and the second longitudinal frame are respectively located at two ends of the first transverse frame and extend toward the sub-pixel electrode; wherein the sub-pixel electrode comprises a sub-pixel frame including a second transverse frame located on a side of the sub-pixel electrode away from the main pixel 
AAPA does not explicitly disclose (that is, the difference between the prior art and the claim is) a first incision is disposed between the first transverse frame and the first longitudinal frame, and a second incision is disposed between the first transverse frame and the second longitudinal frame; a third incision is disposed between the second transverse frame and the third longitudinal frame, and a fourth incision is disposed between the second transverse frame and the fourth longitudinal frame.
Kim discloses a pixel structure having multiple domains, and teaches forming an incision at a corner of the pixel corresponding to a location between two adjacent domains in order to improve image quality (e.g., lines 253–308 and Fig. 3C).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of AAPA such that a first incision is disposed between the first transverse frame and the first longitudinal frame, and a second incision is disposed between the first transverse frame and the second longitudinal frame; a third incision is disposed between the second transverse frame and the third longitudinal frame, and a fourth incision is disposed between the second transverse frame and the fourth longitudinal frame, as suggested by Kim, in order to improve image quality.
Regarding Claim 2, the combination of AAPA and Kim would have rendered obvious wherein the main pixel electrode includes a main electrode pattern disposed in 
Regarding Claim 3, the combination of AAPA and Kim would have rendered obvious wherein a width of the first incision is equal to a width of the first slit (where selecting a specific width of the incision would have been obvious as a matter of design choice, and selecting a same width for the slits and the incisions would have simplified manufacture by using consistent design specifications throughout).
Regarding Claim 4, the combination of AAPA and Kim would have rendered obvious wherein a width of the second incision is equal to a width of the second slit (where selecting a specific width of the incision would have been obvious as a matter of design choice, and selecting a same width for the slits and the incisions would have simplified manufacture by using consistent design specifications throughout).
Regarding Claim 5, the combination of AAPA and Kim would have rendered obvious wherein the axis of the first incision is perpendicular to the axis of the second incision (where the specific angle would have been obvious as a matter of design choice, and where a square pixel would achieve perpendicular axes, and both Fig. 1 of AAPA and Fig. 3a–b of Kim illustrate generally square pixel shapes).
Regarding Claim 6, the combination of AAPA and Kim would have rendered obvious wherein the main electrode pattern further includes a main cross backbone; the first slit extends from the main cross backbone to the first incision for connecting the first 
Regarding Claim 7, the combination of AAPA and Kim would have rendered obvious wherein the sub-pixel electrode includes a sub-electrode pattern disposed in the sub-pixel frame; the sub-electrode pattern at least includes a third slit and a fourth slit; the third slit is connected to the third incision, and an axis of the third slit is collinear with an axis of the third incision; the fourth slit is connected to the fourth incision, and an axis of the fourth slit is collinear with an axis of the incision (Figs. 1 and 2 of AAPA, where including the incision of Kim in the corners thereof would extend the existing slits of AAPA to the incision of Kim in a collinear fashion).
Regarding Claim 8, the combination of AAPA and Kim would have rendered obvious wherein a width of the third incision is equal to a width of the third slit (where selecting a specific width of the incision would have been obvious as a matter of design choice, and selecting a same width for the slits and the incisions would have simplified manufacture by using consistent design specifications throughout).
Regarding Claim 9, the combination of AAPA and Kim would have rendered obvious wherein a width of the fourth incision is equal to a width of the fourth slit (where selecting a specific width of the incision would have been obvious as a matter of design choice, and selecting a same width for the slits and the incisions would have simplified manufacture by using consistent design specifications throughout).
Regarding Claim 10, the combination of AAPA and Kim would have rendered obvious wherein the axis of the third incision is perpendicular to the axis of the fourth incision (where AAPA illustrates the slits as perpendicular to each other in the sub-pixel electrode, and Kim teaches forming incisions at a corner thereof, it would have been obvious to align the incision with the slits to facilitate manufacturing thereof, in which case the incisions would be perpendicular).
Regarding Claim 11, the combination of AAPA and Kim would have rendered obvious wherein the sub-electrode pattern further includes a sub-cross backbone; the third slit extends from the sub-cross backbone for connecting the third slit with the third incision; the fourth slit extends form the sub-cross backbone for connecting the fourth slit with the fourth incision (Figs. 1 and 2 of AAPA, where including the incision of Kim in the corners thereof would extend the existing slits of AAPA to the incision).
Regarding Claim 12, the combination of AAPA and Kim would have rendered obvious wherein a control component is provided between the main pixel electrode and the sub-pixel electrode, and the control component is electrically connected to the main pixel electrode and the sub-pixel electrode, respectively (Fig. 1 of AAPA, control component corresponding to 300 of Fig. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871